Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed layered catalytic article and exhaust gas treatment system comprising said article.  The prior art fails to teach or suggest the particular combination of coatings in relation to each other and the refractory metal oxide support, wherein the bottom layer comprises a platinum group metal on a refractory metal oxide support, and wherein the top coating layer comprises a ceria-containing molecular sieve, wherein the ceria in this molecular sieve is present from 20% to about 50% by weight based on the total weight of the ceria and molecular sieve.
The closest prior art is US 2016/0136626 to Phillips et al., which describes a ceria-containing molecular sieve layer as claimed herein, but one must select from a number of different types of metals and other layering materials that are not molecular sieves.  The reference appears to contain 0.01-20% by weight ceria based upon the entire article, and an amount from around 0.1 to about 10% based on the total weight of the metal component and the sieve component, neither of which ranges read directly on the amended claims.  Applicant’s data also suggests that increase of the levels of ceria in their compositions can provide very good low-temperature performance compared to those containing only about 10% of ceria.  The non-elected claim to a method for treating exhaust gases with a catalyst article has also been rejoined and the restriction requirement of June 11, 2021 has been withdrawn.  This subject matter was searched, examined and also found to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732